                                        THE CITY OF NEW YORK
                                         LAW DEPARTMENT
JAMES E. JOHNSON                         100 CHURCH STREET                                        Hope Y. Lu
Corporation Counsel                      NEW YORK, NY 10007                              Phone: 212-356-2294
                                                                                      E-mail: hlu@law.nyc.gov


     VIA ECF                                                                        May 21, 2021

     The Honorable Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 1102

            Re:      City of New York and State of California, et al. v. United States Postal Service, et
                    al., Case No. 1:19-cv-5934

     Dear Judge Cogan:
            We write to respectfully request that the Court enter the enclosed Stipulated Protective
     Order and Clawback Agreement signed by all parties that have appeared in this action.



                                                  Respectfully submitted,

                                                         /s/
                                                  Hope Y. Lu
                                                  Eric Proshansky
                                                  Assistant Corporation Counsels


     cc: Counsel to All Parties (via ECF)
